DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to communications filed on 09/16/2021.  
Claims 1-20, 25-26, and 28 have been canceled.  
Claims 45-46 have been added.
Claims 21-24, 27, and 29-46 are pending and have been examined.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2021 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on 09/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
The use of a trade name or a mark used in commerce (e.g. WI-FI, WIMAX, BLUETOOTH, IPOD, JAVA, etc.) has been noted in this application. It should be capitalized (each letter) wherever it appears and be accompanied by the generic terminology or, where appropriate, include a proper symbol indicating use in commerce, such as ™, SM, or ® following the word.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Response to Arguments
With respect to objections to the specification, applicant has noted VXWORKS, but does not appear to have addressed the other trademark issues.
Previous rejections under 35 USC 112 have been withdrawn in view of remarks.
Applicant's arguments filed 09/16/2021 have been fully considered but they are not persuasive. Applicant argues in substance that Ewing allegedly discloses a difference relationship between elements in the same level of hierarchy, which is allegedly not what claim 21 requires.  However, the claims do not recite a difference relationship.  It is unclear to the examiner what applicant means by difference relationship.  The claims recite, “affordances for further navigation that are associated with at least one different application that is different from applications associated with the plurality of application icons in the dock”.  Ewing teaches an icon shown as a stack that is associated with a “people-centric interface” (e.g. in paragraph 74) as seen in figure 13A.  The icon 1206 of dock 1200 causes “people-centric interface” to be launched; in other words, the icon 1206 is associated with an application.  Other applications/”stacks” are part of dock 1200 such as items 1202, 1204, etc.  Affordances for further navigation include the icons 1302, 1304, etc., which are different than those in dock 1200.  As described e.g. in paragraph 113, “each of the stacks is of a…different application”.  As such, Ewing teaches the claimed features.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-22, 27, 31-33, 36, 39, and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hinckley et al. (US 20110209088 A1) in view of Roberts et al. (US 20100083190 A1) and Ewing et al. (US 20110296351 A1).
As per independent claim 21, Hinckley teaches a method, comprising at an electronic device with a display and one or more input devices (e.g. in paragraph 43-44, “display device 108 of the computing device 102 using touchscreen”): displaying a user interface on the display (e.g. in figures 1 and 3 showing an interface, and paragraph 45); while displaying the user interface on the display, detecting, via the one or more input devices, an input that includes movement of an input in a first direction (e.g. in paragraph 73 and figure 6, “moves across the bezel and onto the display device 608 in the direction”); in response to detecting the input that includes the movement, in accordance with a determination that the movement of the input corresponds to crossing a first virtual boundary without crossing a second virtual boundary that is further from an edge of a visible area of the display than the first virtual boundary, displaying, on the display, a dock that includes a plurality of application icons for selecting applications to be displayed (e.g. in paragraphs 73-74, “bezel menu [including] icons or slots is associated with a different functionality such as, for example, paint functionality, pen functionality, note functionality, object creation, object editing, and the like”); while displaying the dock on the display, detecting, via the one or more input devices, an additional input that includes additional movement of an input in the first direction (e.g. in figures 6-7 and paragraph 78); and in response to detecting the additional input that includes the additional movement, in accordance with a determination that the additional movement of the additional input corresponds to crossing the second virtual boundary, updating the display to include the dock and an additional affordance for further navigation (e.g. in paragraph 78, “a bezel gesture that has dragged across icon or slot 614 to access functionality associated with a post-it note”, crosses boundary of icon/slot), but does not specifically teach additional affordances for further navigation that are associated with at least one different application that is different from applications associated with the plurality of application icons in the dock.  However, Roberts teaches displaying additional affordances for further navigation (e.g. in figures 7B-7C and 8 and paragraphs 70-71).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Hinckley to include the teachings of Roberts because one of ordinary skill in the art would have recognized the benefit of facilitating organization of many affordances.  Ewing teaches affordances that are associated with at least one different application that is different from applications associated with a plurality of application icons in a dock (e.g. in paragraphs 74 and 113, dock including people icon that is associated with “people-centric interface” [i.e. application] and “each lower level stack may represent a different application”, and/or Calendar, “FACEBOOK”, “TWITTER”, etc., and/or “each of the stacks is of a…different application” and in figures 13A).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of the combination to include the teachings of Ewing because one of ordinary skill in the art would have recognized the benefit of facilitating navigation of applications (further amounting to a simple substitution that yields predictable results).   
As per claim 22, the rejection of claim 21 is incorporated and the combination further teaches in response to detecting the input that includes the movement: in accordance with a determination that the movement of the input does not correspond to crossing the first virtual boundary and does not correspond to crossing the second virtual boundary, forgoing displaying the dock and the additional affordances on the display (e.g. Hinckley, in figure 3 and paragraph 61).
wherein the dock is displayed at a bottom of the display.  However, Roberts teaches displaying a dock at a bottom of a display (e.g. in figure 4B).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of the combination to include the teachings of Roberts because one of ordinary skill in the art would have recognized the benefit of placing the dock in well-known locations, amounting to a simple substitution that yields predictable results.   
Claims 31, 33 and 36 are the device claims corresponding to claims 21, 22 and 27 and are rejected under the same reasons set forth and the combination further teaches one or more processors and memory storing instructions (e.g. Hinckley, in paragraphs 150-152).
Claims 32, 39 and 42 are the medium claims corresponding to claims 21, 22 and 27 and are rejected under the same reasons set forth and the combination further teaches a non-transitory computer-readable medium storing instructions (e.g. Hinckley, in paragraphs 150-152).

Claims 23-24, 34-35, and 40-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hinckley et al. (US 20110209088 A1) in view of Roberts et al. (US 20100083190 A1) and Ewing et al. (US 20110296351 A1) as applied above, and further in view of Baudisch (US 20040150664 A1).
As per claim 23, the rejection of claim 21 is incorporated, and the combination teaches prior to the movement of the input corresponding to crossing the first virtual boundary and in response to detecting the input, displaying, on the display, a portion of the dock that includes the plurality of application icons for selecting applications to be displayed (e.g. Hinckley, in figure 3 and paragraph 62), but does not specifically teach that includes the movement.  However, Baudisch teaches other than (i.e. including prior to) movement of an input corresponding to crossing a first virtual boundary and in response to detecting the input that includes a movement, displaying, on a display, a portion (e.g. in paragraphs 12 and 62, and figure 8).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of the combination to include the teaching of Baudisch because one of ordinary skill in the art would have recognized the benefit of additionally and/or alternatively allowing a user to quickly and easily access and/or determine relevant icons.
As per claim 24, the rejection of claim 23 is incorporated, but Hinckley does not specifically teach after displaying the portion of the dock, detecting withdrawal of input from a respective region of the user interface associated with the display of the portion of the dock, wherein detecting withdrawal of the input includes detecting the input crossing a third virtual boundary that corresponds to an edge of the respective region of the user interface; and in response to detecting the withdrawal of the input from the respective region of the user interface, ceasing to display the portion of the dock on the display.  However, Baudisch teaches after displaying a portion, detecting withdrawal of input from a respective region of a user interface associated with display of the portion, wherein detecting withdrawal of the input includes detecting an input crossing a third virtual boundary that corresponds to an edge of the respective region of the user interface and in response to detecting the  (e.g. in paragraphs 77-78 and figure 12).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of the combination to include the teaching of Baudisch because one of ordinary skill in the art would have recognized the benefit of allowing a user to quickly and easily remove the portion.
Claims 34-35 are the device claims corresponding to claims 23-24 and are rejected under the same reasons set forth.
Claims 40-41 are the medium claims corresponding to claims 23-24 and are rejected under the same reasons set forth.

Claims 29-30, 37-38, and 43-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hinckley et al. (US 20110209088 A1) in view of Roberts et al. (US 20100083190 A1) and Ewing et al. (US 20110296351 A1) as applied above, and further in view of Ludolph et al. (US 5745096 A).
As per claim 29, the rejection of claim 21 is incorporated, but the combination does not specifically teach wherein displaying the dock on the display includes displaying an animation of the dock appearing to move onto the display from off of the display.  However, Ludolph teaches displaying a dock on a display including displaying an animation of the dock appearing to move onto the display from off of the display (e.g. in column 9 lines 35-41, column 11 line 59 – column 12 line 3, and column 16 lines 53-67, e.g. “opens Desk Drawer by "animating" upwards… from the bottom”).  It would have been obvious to one of ordinary skill in the art at the time 
As per claim 30, the rejection of claim 29 is incorporated, and the combination further teaches wherein the animation includes shifting the user interface upwards on the display as the dock moves upwards onto the display (e.g. Ludolph, in column 11 line 59 – column 12 line 3, handlebar/sliver reads on “user interface”).  
	Claims 37-38 are the device claims corresponding to claims 29-30 and are rejected under the same reasons set forth.
Claims 43-44 are the medium claims corresponding to claims 29-30 and are rejected under the same reasons set forth.

Claims 45-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hinckley et al. (US 20110209088 A1) in view of Roberts et al. (US 20100083190 A1) and Ewing et al. (US 20110296351 A1) as applied above, and further in view of Forlenza et al. (US 20020063740 A1).
As per claim 45, the rejection of claim 1 is incorporated, but the combination does not specifically teach wherein the second virtual boundary is outside of the visible area of the display.  However, Forlenza teaches a virtual boundary is outside of a visible area of a display (e.g. in paragraph 8, “pointer-driven cursor 408 can be moved by the operating system from a position in the visible area 410 to a position in the logical area 412, where the cursor is not visible to the user”).  It would have been obvious to one 
As per claim 46, the rejection of claim 45 is incorporated and the combination further teaches in response to detecting the input that includes the movement, displaying, on the display, movement of a cursor in the user interface in accordance with the movement of the input (e.g. Forlenza, in paragraph 8, “pointer-driven cursor 408 can be moved by the operating system from a position in the visible area 410”), wherein movement of the cursor is not displayed in response to detecting the additional input (e.g. Forlenza, in paragraph 8, “pointer-driven cursor 408 can be moved…to a position in the logical area 412, where the cursor is not visible to the user”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example, 
Schulz et al. (US 20080229232 A1) teaches “when bump control 311 appears on screen, it can be animated by a variety of visual effects. By doing so, the user interface becomes more ” (e.g. in paragraph 43).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        01/01/2022



/ARIEL MERCADO/Primary Examiner, Art Unit 2176